DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:
Regarding claim 1, the limitation “the housing enables an electrical ground connection for the circuit assembly via the electrically conductive feature” should be “the housing enables the electrical ground connection for the circuit assembly via the electrically conductive feature.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8-9, 12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharnreithner et al. (Pub. No. US 2021/0313737).
As to claim 1, Scharnreithner discloses a system for providing an electrical ground connection for a circuit assembly (figs. 1-3; ¶0034), the system comprising: 
a housing 8 for the circuit assembly, the housing having an electrically conductive fixation member 14 configured for attachment to an electrically conductive element outside the housing (fig. 1 shows the electrically conductive fixation member connecting to an external motor vehicle 3); and
an electrically conductive feature 21 (figs. 2-3) having a first end (fig. 3, the end near top surface 35) and a second end 32, the first end configured to cooperate with the electrically conductive fixation member inside the housing (figs. 1-3) and the second end configured for attachment to the circuit assembly (figs. 1-3); 
wherein attachment of the electrically conductive fixation member to the electrically conductive element outside the housing enables an electrical ground connection for the circuit assembly via the electrically conductive feature (¶0045).  
As to claim 4, Scharnreithner discloses that the electrically conductive fixation member comprises a second portion (fig. 1 shows a portion connected with hole 17) configured to extend outside the housing, the second portion having a threaded shaft 16 adapted to receive a nut (¶0043, 0059) for attachment of the electrically conductive fixation member to the electrically conductive element (figs. 1-2).  
As to claim 8, Scharnreithner discloses that the electrically conductive feature comprises a busbar, a wire, a conductive mesh, or a conductive paint on a surface of the housing (¶0034).  
As to claim 9, Scharnreithner discloses a system for providing an electrical ground connection for a circuit assembly (figs. 1-3; ¶0034), the system comprising: 
an electrically conductive fixation member 14 having a first portion configured to extend inside a housing for the circuit assembly (fig. 1, see portion inside of housing 8) and a second portion configured to extend outside the housing (fig. 1 see portion outside of housing 8), the second portion further configured for attachment to an electrically conductive element 3; and 
an electrically conductive feature 21 having a first end (fig. 3, the end near top surface 35) and a second end 32, the first end configured to cooperate with the first portion of the electrically conductive fixation member inside the housing (figs. 1-3) and the second end configured for attachment to the circuit assembly (figs. 1-3); 
wherein attachment of the second portion of the electrically conductive fixation member to the electrically conductive element outside the housing enables an electrical ground connection for the circuit assembly via the electrically conductive feature (¶0045).  
As to claim 12, Scharnreithner discloses that the second portion of the electrically conductive fixation member configured to extend outside the housing comprises a threaded shaft 16 adapted to receive a nut (¶0043, 0059) for attachment of the electrically conductive fixation member to the electrically conductive element (figs. 1-2).  
As to claim 16, Scharnreithner discloses that the electrically conductive feature comprises a busbar, a wire, a conductive mesh, or a conductive paint on a surface of the housing (¶0034).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al. (Pub No. US 2020/0112108).
As to claim 1, Yoshida discloses a system for providing an electrical ground connection for a circuit assembly (figs. 1-3; ¶0034), the system comprising:  
a housing 1A for the circuit assembly, the housing having an electrically conductive fixation member 8 configured for attachment to an electrically conductive element outside the housing (fig. 1 shows the fixation member 8 connecting to fixing portion 20; ¶0048); and 
an electrically conductive feature 6 having a first end (figs. 1-3 see the portion near the conductive fixation member) and a second end (figs. 1-3, see the portion connected to grounding member 3), the first end configured to cooperate with the electrically conductive fixation member inside the housing and the second end configured for attachment to the circuit assembly (figs. 1-3); 
wherein attachment of the electrically conductive fixation member to the electrically conductive element outside the housing enables an electrical ground connection for the circuit assembly via the electrically conductive feature (figs. 1-3; ¶0038-0040).
As to claim 8, Yoshida discloses that the electrically conductive feature comprises a busbar, a wire, a conductive mesh, or a conductive paint on a surface of the housing (¶0053).

Allowable Subject Matter
Claims 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 17, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing  attaching a first end of an electrically conductive feature to a first portion of an electrically conductive fixation member, wherein the first portion of the electrically conductive fixation member is configured to extend inside a housing for the circuit assembly, and wherein the electrically conductive feature comprises (i) a conductive paint on a surface of the housing for the circuit assembly, (ii) a busbar, (iii) a wire, or (iv) a conductive mesh; installing the circuit assembly into the housing; and attaching a second end of the electrically conductive feature to the circuit assembly.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-3, 5-7, 10-11, 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the electrically conductive feature comprises a busbar extending in a plurality of planes and having a first tab, and wherein the first portion of the electrically conductive fixation member and the first tab of the busbar are configured for attachment by an adhesive or a weld.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses a first portion configured to extend inside the housing, the first portion having a threaded recess formed therein configured to receive a screw, wherein the electrically conductive feature comprises a busbar extending in a plurality of planes and having a first tab, and wherein the first tab of the busbar has an opening formed therein configured to receive the screw.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 1 and 4, a combination of limitations that discloses wherein the electrically conductive fixation member is overmolded in the housing.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the electrically conductive feature comprises a busbar extending in a plurality of planes and having a second tab, wherein the second tab of the busbar has an opening formed therein configured to receive a screw and the circuit assembly comprises a printed circuit board (PCB) having an opening formed therein configured to receive the screw for attachment of the second tab of the busbar to the PCB.  . None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 9, a combination of limitations that discloses wherein the electrically conductive feature comprises a busbar extending in a plurality of planes and having a first tab, and wherein the first portion of the electrically conductive fixation member and the first tab of the busbar are configured for attachment by an adhesive or a weld.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 9, a combination of limitations that discloses wherein the electrically conductive feature comprises a busbar extending in a plurality of planes and having a first tab, wherein the first portion of the electrically conductive fixation member has a threaded recess formed therein configured to receive a screw, and wherein the first tab of the busbar has an opening formed therein configured to receive the screw.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 9 and 12, a combination of limitations that discloses wherein the electrically conductive fixation member is overmolded in the housing.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 9, a combination of limitations that discloses wherein the electrically conductive feature comprises a busbar extending in a plurality of planes and having a second tab, wherein the second tab of the busbar has an opening formed therein configured to receive a screw and the circuit assembly comprises a printed circuit board (PCB) having an opening formed therein configured to receive the screw for attachment of the second tab of the busbar to the PCB.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida et al. (Pub. No. US 2020/0136325) discloses an electrical connection box 10B being grounded to a fixing plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            /HOA C NGUYEN/Primary Examiner, Art Unit 2847